Order entered June 14, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00330-CV

                          IN RE KENNETH L. BUHOLTZ, Relator

                 Original Proceeding from the 469th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 469-51173-2010

                                           ORDER
                         Before Justices Bridges, Osborne, and Carlyle

       Based on the Court’s opinion of this date, we DENY IN PART and DISMISS IN PART

relator’s petition for writ of mandamus.


                                                     /s/   CORY L. CARLYLE
                                                           JUSTICE